      Case 2:20-cv-01826-JCM-EJY Document 8 Filed 11/23/20 Page 1 of 2



 1    JEREMY J. THOMPSON
      Nevada Bar No. 12503
 2    CLARK HILL PLLC
 3    3800 Howard Hughes Parkway, Suite 500
      Las Vegas, NV 89169
 4    Tel: (702) 862-8300
      Fax: (702) 862-8400
 5    Email: jthompson@clarkhill.com
      Attorney for Defendant
 6    Equifax Information Services LLC
 7

 8                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 9
     BRENDAN B. LEACH, an individual,             )
10                                                )      Case No. 2:20-cv-01826-JCM-EJY
                                                  )
11                               Plaintiff,       )
                                                  )
12   vs.                                          )      JOINT MOTION FOR EXTENSION OF
                                                  )      TIME FOR DEFENDANT EQUIFAX
13   FLAGSTAR BANK, FSB, a Foreign Entity;        )      INFORMATION SERVICES LLC TO
                                                  )      FILE ANSWER
     EQUIFAX INFORMATION SERVICES LLC, a )
14
     Foreign Limited-Liability Company; and TRANS )
     UNION LLC, a Foreign Limited-Liability       )      FIRST REQUEST
15
     Company,                                     )
                                                  )
16                                                )
                                 Defendants.      )
17                                                )
                                                  )
18

19          Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of
20   time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has
21   no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND
22   AGREED to by and among counsel, that Defendant Equifax Information Services LLC’s time to
23   answer, move or otherwise respond to the Complaint in this action is extended from November
24   30, 2020 through and including December 30, 2020. The additional time to respond to the
25   ...
26   ...
27   ...
28
     Case 2:20-cv-01826-JCM-EJY Document 8 Filed 11/23/20 Page 2 of 2



 1   Complaint will facilitate settlement discussions. This stipulation is filed in good faith and not

 2   intended to cause delay.

 3          Respectfully submitted this 23rd day of November, 2020.

 4                                                 CLARK HILL PLLC
 5                                                 By: /s/Jeremy J. Thompson
                                                   Jeremy J. Thompson
 6                                                 Nevada Bar No. 12503
 7                                                 3800 Howard Hughes Pkwy, Suite 500
                                                   Las Vegas, NV 89169
 8                                                 Tel: (702) 862-8300
                                                   Fax: (702) 862-8400
 9                                                 Email: jthompson@clarkhill.com
10
                                                   Attorneys for Defendant Equifax Information
11                                                 Services LLC

12                                                 No opposition

13                                                  /s/ Erik W. Fox, Esq.
                                                   Jamie S. Cogburn, Esq.
14
                                                   Nevada Bar No. 8409
15                                                 Erik W. Fox, Esq.
                                                   Nevada Bar No. 8804
16                                                 COGBURN LAW OFFICES
                                                   2508 St. Rose Parkway, Suite 330
17
                                                   Henderson, NV 89074
18                                                 Phone: (702) 748-7777
                                                   FAX: (702) 966-3880
19                                                 Email: jsc@cogburnlaw.com
                                                   Email: efox@cogburnlaw.com
20

21                                                 Attorneys for Plaintiff

22   IT IS SO ORDERED:
23
     ______________________________
24
     United States Magistrate Judge
25
     DATED: November 23, 2020
26

27

28

                                                     -2-
